Citation Nr: 1700950	
Decision Date: 01/12/17    Archive Date: 01/27/17

DOCKET NO.  14-43 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for ischemic heart disease (coronary artery disease), including as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1966 to April 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Veteran presented sworn testimony at a hearing before the undersigned in August 2015.  A transcript of that hearing is of record. 

The Veteran previously submitted a claim of entitlement to service connection for bilateral hearing loss, which was denied by a May 2006 rating decision because it was determined that the condition neither occurred in or was caused by service.  In connection with his claim to reopen, the Veteran reported that his hearing loss began during service.  See February 2013 Written Statement.  Thus, the Board finds that new and material evidence has been received sufficient to reopen this previously denied claim.  38 C.F.R. § 3.156(a) (2016).

The issue of entitlement to service connection for ischemic heart disease is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hearing loss had its onset in service.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for his bilateral hearing loss, which he contends began in service and has been recurrent since that time.  Service connection may be granted for a disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish service connection for a present disability the claimant must show the existence of a present disability, an in-service incurrence or aggravation of a disease or injury, and a causal relationship or "nexus" between the present disability and the in-service injury or disease.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

All three elements of service connection are established by the competent and credible lay and medical evidence of record.  The Veteran has a diagnosis of bilateral hearing loss, and was exposed to extreme loud noise in service when exposed to artillery, helicopters, howitzers, small arms and large guns.  See April 2006 VA Examination Report.  Furthermore, the competent and credible evidence of record shows that his current bilateral hearing loss had its onset during service and has been continuous since that time.  The Veteran reported that his hearing loss began when he was stationed in Korea during service.  See February 2013 Written Statement.  The Veteran is competent to give testimony concerning the onset of his hearing loss symptoms and the Board finds his testimony credible.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002); see also Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board notes that the April 2006 and March 2014 VA examiners stated that the Veteran had some hearing loss that pre-existed service; however, the Veteran's hearing loss was not noted at entry into service and the April 2006 VA examiner reported that his hearing loss at entry into service was not disabling for VA purposes.  As such, the presumption of soundness applies.  McKinney v. McDonald, 28 Vet. App. 15, 21 (2016) (holding that where the degree of hearing loss noted on a veteran's entrance medical examination does not meet VA's definition of a "disability" for hearing loss under 38 C.F.R. § 3.385, the veteran is entitled to the presumption of soundness); 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b), 3.385 (2016).  The Board also notes that the examiners opined that the Veteran's bilateral hearing loss was not related to service, but because the evidence is in equipoise on this issue, reasonable doubt is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (b).
  

ORDER

Service connection for bilateral hearing loss is granted.


REMAND

The Veteran seeks service connection for ischemic heart disease/coronary artery disease, asserting that this condition is due to exposure to herbicides in service.  He contends that while serving in Korea, he was stationed in the demilitarized zone (DMZ) and thus is presumed to have been exposed to herbicides.  His service personnel records show that he was stationed in Korea between June 17, 1967 and November 16, 1968.  

The Department of Defense (DOD) has identified specific units that served in areas along the Korean DMZ where herbicides were used between April 1968 and August 1971.  See VA's Adjudication Procedure Manual, M21-1, Part IV, Subpart ii, 1.H.4.b.  If a claimant's unit has not been determined to have served along the portion of the DMZ where herbicides were used during this time period, VA's Adjudication Procedure Manual provides that a verification request should be sent to the Joint Services Records Research Center (JSRRC) to determine the location of the Veteran's unit and whether exposure to herbicides can be verified.  See M21-1, IV.ii.1.H.4.c.  In this case, the Veteran's records do not show that he was assigned to any of the units or entities that are identified as operating near the Korean DMZ between April 1, 1968 and August 31, 1971, but that he did service in Korea during this time period.  No request for verification was sent to the JSRRC to determine the location of the units in which he served.  Thus, this matter should be remanded so that the proper development can be completed. 

Accordingly, the case is REMANDED for the following action:

1.  Submit a request to the JSRRC for verification of exposure to herbicides in accordance with VA Adjudication Procedure Manual, M21-1, IV.ii.1.H.4.c.  

2.  After completing the above development, including any additional development that may be warranted, readjudicate the appeal.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


